Citation Nr: 9911983	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2. Entitlement to a certificate of eligibility for assistance 
in acquiring a special home adaptation grant.

3. Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from November 1986 to 
January 1991.

The instant appeals arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in New Orleans, Louisiana, which denied the veteran's claim 
of entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance, and adaptive equipment therefor, and from a 
November 1997 rating decision that denied a claim of 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.


REMAND

The veteran essentially contends that as a result of her 
service-connected multiple sclerosis, she has at times lost 
the use of both lower extremities and both upper extremities 
and she has vision problems.  

Under VA law, assistance may be provided to a veteran "in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor."  
38 U.S.C.A. § 2101(a) (West 1991).  However, such assistance 
may be provided only in instances where the veteran is 
entitled to compensation for a permanent and total service-
connected disability:

(1) due to the loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or

(2) which includes (A) blindness in both 
eyes, having only light perception, plus 
(B) loss or loss of use of one lower 
extremity, or

(3) due to the loss or loss of use of one 
lower extremity together with (A) 
residuals of organic disease or injury, 
or (B) the loss or loss of use of one 
upper extremity, which so affect the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

Id.  38 C.F.R. § 3.809(b) (1998) (same).  Under the 
applicable regulations, locomotion is deemed "precluded" 
where there is a necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion, even though occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d) (1998).

In order for a veteran to be entitled to a certificate of 
eligibility for assistance is acquiring special home 
adaptation, she must be entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (1998).

VA may also provide, or assist in providing, an "eligible 
person" with an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. 
§ 3902(a), (b) (West 1991 & Supp. 1998).  A veteran is 
considered an "eligible person" if she is entitled to 
compensation for any of the disabilities described below, and 
if such disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet;

(ii) The loss or permanent loss of use of 
one or both hands;

(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye[.]

38 U.S.C.A. § 3901(1) (West 1991); 38 C.F.R. § 3.808(b)(1) 
(1998) (same).  A veteran who does not qualify as an 
"eligible person" under the foregoing criteria may 
nevertheless be entitled to adaptive equipment if she is 
entitled to VA compensation for ankylosis of one or both 
knees, or one or both hips, and adaptive equipment is deemed 
necessary for the veteran's licensure and safe operation of a 
vehicle.  38 U.S.C.A. § 3902(b)(2) (West Supp. 1998); 
38 C.F.R. § 3.808(b)(1)(iv) (1998).

The veteran is service connected for various disabilities of 
the upper right and both lower extremities.  Service 
connection is currently in effect for multiple sclerosis with 
right upper extremity ataxia and dysmetria, rated 50 percent 
disabling; weakness and incoordination, left lower extremity, 
due to multiple sclerosis, rated 20 percent disabling; and 
weakness and incoordination, right lower extremity, due to 
multiple sclerosis, rated 20 percent disabling.  The veteran 
was found totally disabled by reason of individual 
unemployability as of July 1996.  

It is noted that the most recent VA examination reports did 
not render an opinion concerning whether the veteran's 
service-connected multiple sclerosis caused the loss of use 
of one or more of her hands and/or feet.  Thus, the Board of 
Veterans' Appeals (Board) determines that the prior 
examinations are not adequate to allow the Board to render an 
informed decision in this regard.  The Board reminds the 
appellant that 38 C.F.R. § 3.655 requires the dismissal of 
certain claims where the veteran fails to report for a 
scheduled examination deemed to be necessary by VA.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for her service-connected multiple 
sclerosis that has not already been made 
part of the record, and should assist her 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  Any such records should then be 
associated with the VA claims folder.

2.  The RO should then schedule the 
veteran for an appropriate examination to 
determine whether the veteran's multiple 
sclerosis involves the loss of use of any 
or all of the feet and hands.  All 
indicated tests must be conducted.  The 
veteran's claims folder must be made 
available to and reviewed by the 
examiner.  The examiner should take into 
account the veteran's past medical 
history and provide an opinion as to 
whether the veteran's service-connected 
multiple sclerosis has caused the loss of 
use of one or more of her hands and/or 
feet.  A complete rationale for any 
opinion expressed must be provided.

3.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claims with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

If any of the claims remain denied, the appellant and her 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









